
	

115 SRES 296 IS: Designating the week of November 5 through 12, 2017, as “National Carbon Monoxide Poisoning Awareness Week”.
U.S. Senate
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 296
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2017
			Ms. Klobuchar (for herself and Mr. Hoeven) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the week of November 5 through 12, 2017, as National Carbon Monoxide Poisoning Awareness Week.
	
	
 Whereas carbon monoxide is an odorless, colorless gas that is produced whenever any fuel, such as natural gas, propane, gasoline, oil, kerosene, wood, or charcoal, is burned;
 Whereas devices that produce carbon monoxide include cars, boats, portable power generators, gasoline engines, stoves, and heating systems, and carbon monoxide produced from these sources can build up in enclosed or semi-enclosed spaces;
 Whereas carbon monoxide is often referred to as the silent killer because it is colorless, odorless, tasteless, and non-irritating, and ignoring early stages of carbon monoxide poisoning may cause unconsciousness and continual exposure to danger;
 Whereas according to the Centers for Disease Control and Prevention, each year in the United States, carbon monoxide poisoning kills more than 150 individuals and sends approximately 20,000 individuals to emergency rooms;
 Whereas when people breathe in carbon monoxide, the poisonous gas enters the bloodstream and prevents adequate intake of oxygen, which can damage tissues and result in death;
 Whereas, given their common preexisting medical conditions, individuals older than age 65 are particularly vulnerable to carbon monoxide poisoning;
 Whereas for most individuals who suffer from carbon monoxide poisoning, the early signs of exposure to low concentrations of carbon monoxide include mild headaches and breathlessness upon moderate exercise;
 Whereas sustained or increased exposure to carbon monoxide can lead to flu-like symptoms, including severe headaches, dizziness, tiredness, nausea, confusion, irritability, and impaired judgment, memory, and coordination;
 Whereas breathing in low concentrations of carbon monoxide can cause long-term health damage, even after exposure to the gas ends;
 Whereas most cases of carbon monoxide exposure occur during the colder months of December, January, and February, when oil and gas heaters are more heavily in use;
 Whereas on January 5, 1996, the Burt family of Kimball, Minnesota, was poisoned by carbon monoxide from a malfunctioning furnace in the home of the Burt family, resulting in—
 (1)the deaths of 15-month-old Zachary Todd Burt and 4-year-old Nicholas Todd Burt; and (2)the hospitalization of Ryan Todd Burt;
 Whereas Cheryl Burt, the mother of Zachary, Nicholas, and Ryan Burt, has worked to educate the public about the dangers of carbon monoxide poisoning, including by testifying in December 2009 before the Committee on Commerce, Science, and Transportation of the Senate;
 Whereas according to the North Dakota Department of Health, among residents over the age of 65, carbon monoxide poisoning was the leading substance-related cause of death in North Dakota from 2009 to 2014;
 Whereas the North Dakota Department of Health found that, in 2010, carbon monoxide poisoning was the second-leading cause of unintentional poisoning death among adults ages 30 through 49;
 Whereas on June 7, 2015, 3 adults and 1 child in Blanchard, North Dakota, tragically passed away from carbon monoxide poisoning as the result of a carbon monoxide leak caused by an improperly vented water heater; and
 Whereas increasing awareness about the dangers of carbon monoxide can help prevent poisoning and save lives: Now, therefore, be it
		
	
 That the Senate designates the week of November 5 through 12, 2017, as National Carbon Monoxide Poisoning Awareness Week.  